 

Exhibit 10.1

 


 


AGREEMENT OF ACQUISITION AND

 

PLAN OF REORGANIZATION

 

between

 

SONA DEVELOPMENT CORP.

 

and

 

SIBLING ENTERTAINMENT GROUP, INC.

 

June 28, 2006

 


 

 


--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

       Page

1.

The Acquisition

1

 

1.1

Acquisition

1

 

1.2

Compliance with Schedule 14A and 14C of the Exchange Act

1

 

1.3

Closing Date

2 

 

1.4

Articles of Incorporation, Bylaws, Directors and Officers

2

 

1.5

Further Assurances

2

 

1.6

Liquidation of Sibling

2

2.

Representations and Warranties of Sona

2

 

2.1

Organization, Standing, Etc.

3

 

2.2

Qualification

3

 

2.3

Capitalization of Sona

3

 

2.4

Indebtedness

3

 

2.5

Sona’s Stockholders

3

 

2.6

Corporate Acts and Proceedings

4

 

2.7

Compliance with Laws and Instruments

4

 

2.8

Binding Obligations

4

 

2.9

Broker’s and Finder’s Fees

4

 

2.10

Financial Statements

5

 

2.11

Absence of Undisclosed Liabilities

5

 

2.12

Changes

5

 

2.13

Employees

6

 

2.14

Tax Returns and Audits

6

 

2.15

Patents and Other Intangible Assets

6

 

2.16

Employee Benefit Plans; ERISA

7

 

2.17

Title to Property and Encumbrances

7

 

2.18

Condition of Properties

7

 

2.19

Litigation

7

 

2.20

Licenses

7

 

2.21

Interested Party Transactions

7

 

2.22

Environmental Matters

8

 

2.23

Receivables

8

 

2.24

Inventories

8

 

2.25

Customers, Suppliers and Independent Contractors

9

 

2.26

Duty to Make Inquiry..

9

 

2.27

Disclosure..

9

 

2.28

Questionable Payments

9

 

2.29

Obligations to or by Stockholders

9

 

2.30

Commission Reporting and Compliance

9

3.

Representations and Warranties of Sibling and Subsidiaries

10

 

3.1

Organization, Standing, Subsidiaries, Etc.

10

 

3.2

Corporate Authority

11

 

3.3

Broker’s and Finder’s Fees

11

 

 

i

 


--------------------------------------------------------------------------------

 

 

 

 

3.4

Capitalization of Sibling

11

 

3.5

Commission Reporting and Compliance

11

 

3.6

Financial Statements

12

 

3.7

Governmental Consents

12

 

3.8

Compliance with Laws and Other Instruments

13

 

3.9

Binding Obligations

13

 

3.10

Absence of Undisclosed Liabilities

13

 

3.11

Changes

14

 

3.12

Tax Returns and Audits

14

 

3.13

Employee Benefit Plans; ERISA

15

 

3.14

Litigation

15

 

3.15

Interested Party Transactions

15

 

3.16

Questionable Payments

16

 

3.17

Obligations to or by Stockholders

16

 

3.18

Schedule of Assets and Contracts

16

 

3.19

Employees

17

 

3.20

Disclosure

17

4.

Conduct of Businesses Pending the Acquisition.

17

 

4.1

Conduct of Business by Sona Pending the Acquisition

17

 

4.2

Conduct of Business by Sibling Pending the Acquisition

18

5.

Additional Agreements.

19

 

5.1

Access and Information

19

 

5.2

Additional Agreements

20

 

5.3

Publicity

20

 

5.4

Appointment of Directors

20

6.

Conditions of Parties’ Obligations.

20

 

6.1

Sibling’s Obligations

20

 

6.2

Sona’s Obligations

22

7.

Non-Survival of Representations and Warranties

24

8.

Amendment of Agreement

24

9.

Definitions

24

10.

Closing

27

11.

Termination Prior to Closing.

27

 

11.1

Termination of Agreement

27

 

11.2

Termination of Obligations

28

12.

Miscellaneous.

28

 

12.1

Notices

28

 

12.2

Entire Agreement

29

 

12.3

Expenses

29

 

12.4

Time

29

 

12.5

Severability

29

 

12.6

Successors and Assigns

29

 

12.7

No Third Parties Benefited

29

 

12.8

Counterparts

29

 

12.9

Recitals, Schedules and Exhibits

29

 

12.10

Section Headings and Gender

29

 

12.11

Governing Law

30

 

 

ii

 


--------------------------------------------------------------------------------

 



 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits

    

 

A

Subsidiaries of Sibling

B

Issuance of Shares and Warrants to Sibling

C

Articles of Incorporation of Sona

D

Bylaws of Sona

E

Officers and Directors

F

Form of Opinion of Sibling’s Counsel

G

RHS Debenture

 

 

Sona’s Disclosure Schedules

    

 

2.1(b)

Sona’s Direct or Indirect Interest

2.5

Sona’s Stockholders

2.10

Financial Statements

2.11

Liabilities

2.12

Changes/Indebtedness

2.21

Interested Party Transactions

2.29

Obligations to or by Stockholders

2.30(c)

Recent filings on Form 8-K

 

 

Sibling Disclosure Schedules

    

 

3.5

Commission Reporting

3.6(i)

Sibling’s Financial Statements

3.6(ii)

Subsidiaries’ Financial Statements

3.10

Liabilities

3.11

Changes

3.13

Sibling Employee Benefit Plans

3.14

Litigation

3.15

Interested Party Transactions

3.17

Obligations to or by Stockholders

3.18(i)

Schedule of Assets and Contracts

3.18(ii)

Schedule of Sibling and Subsidiaries Bank Accounts

3.19(a)

Agreement with Mitchell Maxwell

3.19(b)

Agreement with Victoria Maxwell

3.19(c)

Agreement with James Cardwell

4.2(e)

LOI Agreement with Richard Bernstein

4.2(f)

Extension Agreement with Richard Bernstein

 

 


--------------------------------------------------------------------------------

 

iii

 

 

AGREEMENT OF ACQUISITION AND PLAN OF REORGANIZATION

 

THIS AGREEMENT OF ACQUISITION AND PLAN OF REORGANIZATION (the “Agreement”) is
made and entered into on June 28, 2006, by and between SONA DEVELOPMENT CORP., a
Texas corporation (“Sona”), and SIBLING ENTERTAINMENT GROUP, INC., a New York
corporation (“Sibling”).

 

WITNESSETH:

 

A. The respective Boards of Directors of Sona and Sibling have determined that
it is fair to and in the best interests of their respective corporations and
stockholders for Sona to purchase Sibling’s subsidiaries, as listed on Exhibit A
attached hereto and made a part hereof (collectively, the “Subsidiaries”) upon
the terms and subject to the conditions set forth herein (the “Acquisition”);

B. The respective Boards of Directors of Sona and Sibling have approved the
Acquisition in accordance with the Texas Business Corporation Act and New York
Business Corporation Law, respectively, upon the terms and subject to the
conditions set forth herein;

C. The respective Board of Directors of Sona and Sibling shall present the terms
of the Acquisition to their shareholders to obtain shareholder approval of the
Acquisition, and shall take all appropriate action in accordance with this
transaction; and

D. The parties hereto intend that the Acquisition contemplated herein shall
qualify as a reorganization within the meaning of Section 368(a)(1)(C) of the
Code.

NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, the parties hereto agree as follows:

 

1.

The Acquisition.

1.1          Acquisition. Subject to the terms and conditions of this Agreement,
Sona shall acquire the Subsidiaries from Sibling in consideration for the
issuance of shares of Sona’s common stock and warrants equal to the amounts (and
for the warrants the same terms) set forth on Exhibit B, attached hereto and
made a part hereof (collectively, the “Securities”) and shall change its name to
“Sibling Entertainment Group Holdings, Inc.” on the Closing Date.

1.2          Compliance with Schedule 14A and 14C of the Exchange Act. Sona and
Sibling both acknowledge that each company must comply with Sections 14A and 14C
of the Exchange Act, specifically Regulations 14A and 14C, and Schedules 14A and
14C thereunder. Thereby, Sona is required to file a 14A Proxy Statement to seek
shareholder approval of the Acquisition while Sibling may seek shareholder
approval of the Acquisition by obtaining the written consent of a majority of
its shareholders, and filing a 14C Information Statement (collectively, the
“Shareholder Statements”).

 

 

1

 


--------------------------------------------------------------------------------

 

 

1.3          Closing Date. The closing of the Acquisition (the “Closing Date”)
shall take place within three (3) business days after compliance with Section
1.2 herein is completed by both parties and any other conditions of this
Agreement shall be satisfied. The parties have contemplated September 1, 2006 as
a Closing Date. However, in good faith, both parties shall agree to close prior
to such time if all conditions for closing are satisfied. Notwithstanding the
above, if the closing does not take place by December 31, 2006, either party may
terminate this Agreement.

 

1.4

Articles of Incorporation, Bylaws, Directors and Officers.

(a)          The articles of incorporation of Sona, as in effect immediately
prior to the Closing Date, attached as Exhibit C hereto, shall be the articles
of incorporation from and after the Closing Date until amended with the change
of name considered herein and further amended in accordance with applicable law.

(b)          The bylaws of Sona, as in effect immediately prior to the Closing
Date, attached as Exhibit D hereto, shall be the bylaws from and after the
Closing Date until amended in accordance with applicable law, the articles of
incorporation and such bylaws.

(c)          The directors and officers listed in Exhibit E hereto shall be the
directors and officers of Sona after the Closing Date, and each shall hold his
respective office or offices after the Closing Date until his or her successors
shall have been elected and shall have qualified in accordance with applicable
law, or as otherwise provided in the articles of incorporation or bylaws of
Sona.

1.5          Further Assurances. From time to time, from and after the Closing
Date, as and when reasonably requested by Sona, the proper officers and
directors of Sibling as of the Closing Date shall, for and on behalf and in the
name of Sibling or otherwise, execute and deliver all such deeds, bills of sale,
assignments and other instruments and shall take or cause to be taken such
further actions as Sibling, Sona or their respective successors or assigns
reasonably may deem necessary or desirable in order to confirm or record or
otherwise transfer to Sona title to and possession of all of the properties,
rights, privileges, powers, franchises and immunities of Sibling and the
Subsidiaries or otherwise to carry out fully the provisions and purposes of this
Agreement.

1.6          Liquidation of Sibling. Immediately after the consummation of the
transfer set forth in section 1.1 herein, Sibling shall be liquidated. Such
liquidation shall take place after Sibling has filed all final tax returns, paid
all creditors and any other matters that Sibling determines it should undertake.

2.            Representations and Warranties of Sona. Sona hereby represents and
warrants to Sibling as follows:

 

 

 

2

 


--------------------------------------------------------------------------------

 

 

 

2.1

Organization, Standing, Etc.

(a)          Sona is a corporation duly organized and existing in good standing
under the laws of the State of Texas, and has all requisite power and authority
(corporate and other) to carry on its business, to own or lease its properties
and assets, to enter into this Agreement and to carry out the terms hereof.
Copies of Sona’s articles of incorporation (and any amendments thereto) and
bylaws, attached respectively as Exhibits C and D hereto, are true and complete
and have not since been amended or repealed.

(b)          Sona has no subsidiaries or direct or indirect interest (by way of
stock ownership or otherwise) in any firm, corporation, limited liability
company, partnership, association or business except as described in Schedule
2.1(b).

2.2          Qualification. Sona is duly qualified to conduct business as a
foreign corporation and is in good standing in each jurisdiction wherein the
nature of its activities or its properties owned or leased makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the condition (financial or otherwise),
properties, assets, liabilities, business operations, results of operations or
prospects of Sona taken as a whole (the “Condition of Sona”).

2.3          Capitalization of Sona. The authorized capital stock of Sona
consists of 100,000,000 shares of common stock, par value $0.0001 per share
(“Sona’s Common Stock”) and no shares of preferred stock, and Sona has no
authority to issue any other capital stock. There are 11,676,705 shares of
Sona’s Common Stock issued and outstanding, and such issued shares are duly
authorized, validly issued, fully paid and non-assessable, and none of such
shares have been issued in violation of the preemptive rights of any person.
Sona has no outstanding options, rights or commitments to issue Sona’s Common
Stock or other equity securities, and there are no outstanding securities
convertible or exercisable into or exchangeable for Sona’s Common Stock or other
equity securities.

2.4          Indebtedness. Sona has no Indebtedness for Borrowed Money, except
as disclosed on its Balance Sheet (as filed with the Commission for the quarter
ending March 31, 2006).

2.5          Sona’s Stockholders. Schedule 2.5 hereto contains a true and
complete list of the record owner of all of the outstanding shares of Sona’s
Common Stock together with the number of securities held. To Sona’s knowledge,
except as described in Schedule 2.5, there is no voting trust, agreement or
arrangement among any of the beneficial holders of Sona’s Common Stock affecting
the nomination or election of directors or the exercise of the voting rights of
Sona’s Common Stock.

 

 

 

3

 


--------------------------------------------------------------------------------

 

 

2.6          Corporate Acts and Proceedings. The execution, delivery and
performance of this Agreement (together, the “Acquisition Documents”) have been
duly authorized by Sona’s Board of Directors and have been approved (or will be
approved prior to the Closing Date) by the requisite vote of the stockholders,
and all of the corporate acts and other proceedings required for the due and
valid authorization, execution, delivery and performance of the Acquisition
Documents and the consummation of the Acquisition has been validly and
appropriately taken, except for the Shareholder Statements referred to in
Section 1.2 herein.

2.7          Compliance with Laws and Instruments. The business and operations
of Sona have been and are being conducted in compliance in all material respects
with all applicable laws, rules and regulations, except for such violations
thereof for which the penalties, in the aggregate, would not have a material
adverse effect on the Condition of Sona. The execution, delivery and performance
by Sona of the Acquisition Documents and the consummation by Sona of the
transactions contemplated by this Agreement: (a) will not require any
authorization, consent or approval of, or filing or registration with, any court
or governmental agency or instrumentality, except such as shall have been
obtained prior to the Closing, (b) will not cause Sona to violate or contravene
(i) any provision of law, (ii) any rule or regulation of any agency or
government, (iii) any order, judgment or decree of any court, or (iv) any
provision of Sona’s articles of incorporation or bylaws, (c) will not violate or
be in conflict with, result in a breach of or constitute (with or without notice
or lapse of time, or both) a default under, any indenture, loan or credit
agreement, deed of trust, mortgage, security agreement or other contract,
agreement or instrument to which Sona is a party or by which Sona or any of its
properties is bound or affected, except as would not have a material adverse
effect on the Condition of Sona and (d) will not result in the creation or
imposition of any Lien upon any property or asset of Sona. Sona is not in
violation of, or (with or without notice or lapse of time, or both) in default
under, any term or provision of its articles of incorporation or bylaws or of
any indenture, loan or credit agreement, deed of trust, mortgage, security
agreement or, except as would not materially and adversely affect the Condition
of Sona, or any other material agreement or instrument to which Sona is a party
or by which Sona or any of its properties is bound or affected.

2.8          Binding Obligations. The Acquisition Documents constitute the
legal, valid and binding obligations of Sona and are enforceable against Sona in
accordance with their respective terms, except as such enforcement is limited by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

2.9          Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated or described herein will have, any right or valid
claim against Sona for any commission, fee or other compensation as a finder or
broker, or in any similar capacity. Sona hereby agrees to indemnify and hold
Sibling harmless from and against any and all claims, losses or liabilities for
any such commission, fee or other compensation as a result of the claim by any
other Person that the indemnifying party or parties introduced or assisted them
in connection with the transactions contemplated or described here.

 

 

4

 


--------------------------------------------------------------------------------

 

 

2.10       Financial Statements. Attached hereto as Schedule 2.10 are Sona’s
audited balance sheets, for the year ended December 31, 2005 and reviewed for
the quarter ended March 31, 2006 respectively (“Sona’s Balance Sheets”) on the
aforementioned dates (“Sona’s Balance Sheet Dates”). Such financial statements
(a) are in accordance with the books and records of Sona, (b) present fairly in
all material respects Sona’s financial condition at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified, and (c) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a basis consistent
with prior accounting periods.

2.11       Absence of Undisclosed Liabilities. Sona has no material obligation
or liability (whether accrued, absolute, contingent, liquidated or otherwise,
whether due or to become due), arising out of any transaction entered into at or
prior to the Closing Date, except (a) as disclosed in Schedule 2.11 and/or
Schedule 2.12 hereto, (b) to the extent set forth on or reserved against in
Sona’s Balance Sheets or the notes to the financial statements, (c) current
liabilities incurred and obligations under agreements entered into in the usual
and ordinary course of business since Sona’s Balance Sheet Dates, none of which
(individually or in the aggregate) has had or will have a material adverse
effect on the Condition of Sona, and (d) by the specific terms of any written
agreement, document or arrangement identified in the Schedules.

2.12       Changes. Since Sona’s Balance Sheet Dates, except as disclosed in
Schedule 2.12 hereto, Sona has not (a) incurred any debts, obligations or
liabilities, absolute, accrued, contingent or otherwise, whether due or to
become due, except for fees, expenses and current liabilities incurred in the
usual and ordinary course of business, (b) discharged or satisfied any Liens
other than those securing, or paid any obligation or liability other than,
current liabilities shown on Sona’s Balance Sheets and current liabilities
incurred since Sona’s Balance Sheet Dates, in each case in the usual and
ordinary course of business, (c) mortgaged, pledged or subjected to Lien any of
its assets, tangible or intangible other than in the usual and ordinary course
of business, (d) sold, transferred or leased any of its assets, except in the
usual and ordinary course of business, (e) cancelled or compromised any debt or
claim, or waived or released any right, of material value, (f) suffered any
physical damage, destruction or loss (whether or not covered by insurance)
materially and adversely affecting the Condition of Sona, (g) entered into any
transaction other than in the usual and ordinary course of business, (h)
encountered any labor union difficulties, (i) declared or paid any dividends on
or made any other distributions with respect to, or purchased or redeemed, any
of its outstanding capital stock, (j) suffered or experienced any change in, or
condition affecting, the Condition of Sona other than changes, events or
conditions in the usual and ordinary course of its business, none of which
(either by itself or in conjunction with all such other changes, events and
conditions) has been materially adverse, (k) made any change in the accounting
principles, methods or practices followed by it or depreciation or amortization
policies or rates theretofore adopted, (l) made or permitted any amendment or
termination of any material contract, agreement or license to which it is a
party, (m) suffered any material loss not reflected in Sona’s Balance Sheets or
its statements of income for the year ended on Sona’s Balance Sheet Dates, or
(n) entered into any agreement, or otherwise obligated itself, to do any of the
foregoing.

 

 

5

 


--------------------------------------------------------------------------------

 

 

2.13       Employees. Sona has complied in all material respects with all laws
relating to the employment of labor, and Sona has encountered no material labor
union difficulties. Other than pursuant to ordinary arrangements of employment
compensation, Sona is not under any obligation or liability to any of its
officers, directors or employees.

2.14       Tax Returns and Audits. All required federal, state, provincial and
local Tax Returns of Sona have not been prepared and timely filed or extensions
with respect thereto granted, though to Sona’s knowledge, no federal, state,
provincial or local Taxes are due with respect to the periods covered by such
delinquent returns. Notwithstanding the aforementioned representation, Sona will
file all delinquent federal, state, provincial or local Tax Returns prior to the
Closing Date and be responsible for the satisfaction of any amounts due thereon
including Taxes, fees or penalties, if any.

Sona has not had a Tax deficiency proposed or assessed against it and has not
executed a waiver of any statute of limitations on the assessment or collection
of any Tax. None of Sona’s federal income tax returns nor any state, provincial
or local income or franchise tax returns has been audited by governmental
authorities. Sona has withheld or collected from each payment made to each of
its employees, if required, the amount of all taxes (including, but not limited
to, federal, state, provincial and local income taxes) required to be withheld
or collected therefrom, and has paid the same to the proper Tax receiving
officers or authorized depositaries. There are no federal, state, provincial,
local or foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of Sona now
pending, and Sona has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns. Sona is not obligated to make a payment, or is a party to an
agreement that under certain circumstances could obligate it to make a payment,
that would not be deductible under Section 280G of the Code. Sona has not agreed
nor is required to make any adjustments under Section 481(a) of the Code (or any
similar provision of state, provincial, local and foreign law) by reason of a
change in accounting method or otherwise for any Tax period for which the
applicable statute of limitations has not yet expired. Sona (a) is not a party
to, is bound by or has any obligation under, any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten, and (b) does not have any potential liability or obligation to any
person as a result of, or pursuant to, any such any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten.

 

2.15

Patents and Other Intangible Assets.

(a)          Sona (i) neither owns or has the right to use, free and clear of
all Liens, claims and restrictions, any patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect to the foregoing used
in or necessary for the conduct of its business as now conducted or proposed to
be conducted without infringing upon or otherwise acting adversely to the right
or claimed right of any Person under or with respect to any of the foregoing;
(ii) nor is obligated or under any liability to make any payments by way of
royalties, fees or otherwise to any owner or licensor of, or other claimant to,
any patent, trademark, service mark, trade name, copyright or other intangible
asset, with respect to the use thereof or in connection with the conduct of its
business or otherwise.

 

 

6

 


--------------------------------------------------------------------------------

 

 

(b)          To the best knowledge of Sona, Sona neither owns nor has the
unrestricted right to use any trade secrets, know-how, negative know-how,
formulas, patterns, programs, devices, methods, techniques, inventions, designs,
processes, computer programs and technical data or information that derives
independent economic value, actual or potential, from not being generally known
or known by competitors required for or incident to Sona.

2.16       Employee Benefit Plans; ERISA. Sona has no “employee benefit plans”
(within the meaning of Section 3(3) of the ERISA) nor any other employee benefit
or fringe benefit arrangements, practices, contracts, policies or programs of
any type other than programs merely involving the regular payment of wages,
commissions, or bonuses established, maintained or contributed to by Sona,
whether written or unwritten and whether or not funded.

2.17       Title to Property and Encumbrances. Sona has good, valid and
indefeasible marketable title to all properties and assets used in the conduct
of its business (except for property held under valid and subsisting leases
which are in full force and effect and which are not in default) free of all
Liens and other encumbrances, except Permitted Liens and such ordinary and
customary imperfections of title, restrictions and encumbrances as do not,
individually or in the aggregate, materially detract from the value of the
property or assets or materially impair the use made thereof by Sona in its
business. Without limiting the generality of the foregoing, Sona has good and
indefeasible title to all of its properties and assets reflected in the Balance
Sheets, except for property disposed of in the usual and ordinary course of
business since the Balance Sheet Dates and for property held under valid and
subsisting leases which are in full force and effect and which are not in
default.

2.18       Condition of Properties. All properties owned, leased or used by Sona
are in operating condition and repair, subject to ordinary wear and tear, and
are adequate and sufficient for Sona’s business.

2.19       Litigation. There is no legal action, suit, arbitration or other
legal, administrative or other governmental proceeding pending or, to the best
knowledge of Sona, threatened against or affecting Sona or its properties,
assets or business, and after reasonable investigation, Sona is not aware of any
incident, transaction, occurrence or circumstance that might reasonably be
expected to result in or form the basis for any such action, suit, arbitration
or other proceeding. Sona is not in default with respect to any order, writ,
judgment, injunction, decree, determination or award of any court or any
governmental agency or instrumentality or arbitration authority.

2. 20      Licenses. Sona possesses from all appropriate governmental
authorities all licenses, permits, authorizations, approvals, franchises and
rights necessary for Sona to engage in the business currently conducted by it,
all of which are in full force and effect.

2. 21     Interested Party Transactions. Except as disclosed in Schedule 2.21
hereto, no officer, director or stockholder of Sona or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any such Person or Sona has or has had, either directly or indirectly, (a) an
interest in any Person that (i) furnishes or sells services or products that are
furnished or sold or are proposed to be furnished or sold by Sona, if any or
(ii) purchases from or sells or furnishes to Sona any goods or services, or (b)
a beneficial interest in any contract or agreement to which Sona is a party or
by which it may be bound or affected.

 

 

7

 


--------------------------------------------------------------------------------

 

 

 

2. 22

Environmental Matters

(a)          To the knowledge of Sona, Sona has never generated, used, handled,
treated, released, stored or disposed of any Hazardous Materials on any real
property on which it now has or previously had any leasehold or ownership
interest, except in compliance with all applicable Environmental Laws.

(b)          To the knowledge of Sona, the historical and present operations of
the business of Sona are in compliance with all applicable Environmental Laws,
except where any non-compliance has not had and would not reasonably be expected
to have a material adverse effect on the Condition of Sona.

(c)          There are no material pending or, to the knowledge of Sona,
threatened, demands, claims, information requests or notices of noncompliance or
violation against or to Sona relating to any Environmental Law; and, to the
knowledge of Sona, there are no conditions or occurrences on any of the real
property used by Sona in connection with its business that would reasonably be
expected to lead to any such demands, claims or notices against or to Sona,
except such as have not had, and would not reasonably be expected to have, a
material adverse effect on the Condition of Sona.

(d)          To the knowledge of Sona, (i) Sona has not, sent or disposed of,
otherwise had taken or transported, arranged for the taking or disposal of (on
behalf of itself, a customer or any other party) or in any other manner
participated or been involved in the taking of or disposal or release of a
Hazardous Material to or at a site that is contaminated by any Hazardous
Material or that, pursuant to any Environmental Law, (A) has been placed on the
“National Priorities List”, the “CERCLA” list, or any similar state or federal
list, or (B) is subject to or the source of a claim, an administrative order or
other request to take “removal”, “remedial”, “corrective” or any other
“response” action, as defined in any Environmental Law, or to pay for the costs
of any such action at the site; (ii) Sona is not involved in (and has no basis
to reasonably expect to be involved in) any suit or proceeding and has not
received (and has no basis to reasonably expect to receive) any notice, request
for information or other communication from any governmental authority or other
third party with respect to a release or threatened release of any Hazardous
Material or a violation or alleged violation of any Environmental Law, and has
not received (and has no basis to reasonably expect to receive) notice of any
claims from any Person relating to property damage, natural resource damage or
to personal injuries from exposure to any Hazardous Material; and (iii) Sona has
timely filed every report required to be filed, acquired all necessary
certificates, approvals and permits, and generated and maintained all required
data, documentation and records under all Environmental Laws, in all such
instances except where the failure to do so would not reasonably be expected to
have, individually or in the aggregate, a material adverse effect on the
Condition of Sona.

2. 23     Receivables. Sona has no accounts receivable reflected on the Balance
Sheets and will have no accounts receivable as of the Closing Date.

2. 24      Inventories. Sona has no inventories reflected on the Balance Sheet
and will have no inventories as of the Closing Date.

 

 

8

 


--------------------------------------------------------------------------------

 

 

2. 25      Customers, Suppliers and Independent Contractors. Since the Balance
Sheet Dates, Sona has not been advised that any customer, supplier or
independent contractor of Sona, if any, intends to terminate or materially
curtail its business relationship with Sona.

2. 26      Duty to Make Inquiry. To the extent that any of the representations
or warranties in this Section 2 are qualified by “knowledge” or “belief,” Sona
represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry of its
directors, officers and key personnel.

2. 27      Disclosure. There is no fact relating to Sona that Sona has not
disclosed to Sibling in writing which has had or is currently having a material
and adverse effect nor, insofar as Sona can now foresee, will materially and
adversely affect, the Condition of Sona. No representation or warranty by Sona
herein and no information disclosed in the schedules or exhibits hereto by Sona
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.

2.28       Questionable Payments. Neither Sona nor any director, officer or, to
the best knowledge of Sona, agent, employee or other Person associated with or
acting on behalf of Sona, has used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payments to government
officials or employees from corporate funds; established or maintained any
unlawful or unrecorded fund of corporate monies or other assets; made any false
or fictitious entries on the books of record of any such corporations; or made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

2. 29      Obligations to or by Stockholders. Except as disclosed in Schedule
2.29, Sona has no liability or obligation or commitment to any Stockholder or
any Affiliate or “associate” (as such term is defined in Rule 405 under the
Securities Act) of any Stockholder, nor does any Stockholder or any such
Affiliate or associate have any liability, obligation or commitment to Sona.

 

2.30

Commission Reporting and Compliance.

(a)          Sona filed a Form 10-SB12G on November 30, 1999, which made Sona an
Exchange Act company on January 29, 2000. Since that date, Sona has filed with
the Commission all registration statements, proxy statements, information
statements and reports required to be filed pursuant to the Exchange Act.

(b)          Sona has delivered to Sibling (or Sibling can obtain same from the
Commission web site at www.sec.gov) true and complete copies of the registration
statements, information statements and other reports (collectively, “Sona’s
Commission Documents”) filed by the Sona with the Commission. None of Sona’s
Commission Documents, as of their respective dates, contained any untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements contained therein not misleading.

 

 

9

 


--------------------------------------------------------------------------------

 

 

(c)          Except as set forth on Schedule 2.30(c), Sona has not filed, and
nothing has occurred with respect to which Sona would be required to file, any
report on Form 8-K since June 20, 2006. Prior to and until the Closing, Sona
will provide to Sibling copies of any and all amendments or supplements to
Sona’s Commission Documents filed with the Commission since June 20, 2006 and
all subsequent registration statements and reports filed by Sona subsequent to
the filing of Sona’s Commission Documents with the Commission and any and all
subsequent information statements, proxy statements, reports or notices filed by
Sona with the Commission or delivered to the stockholders of Sona.

(d)          Sona is not an investment company within the meaning of Section 3
of the Investment Company Act.

(e)          The shares of Sona Common Stock are quoted on the Over-the-Counter
(OTC) Bulletin Board under the symbol “SDVC,” and Sona is in compliance in all
material respects with all rules and regulations of the OTC Bulletin Board
applicable to it and the Sona Stock.

(f)           Between the date hereof and the Closing Date, Sona shall continue
to timely satisfy the filing requirements of the Exchange Act and all other
requirements of applicable securities laws and the OTC Bulletin Board including,
but not limited to the timely filing of notices required by Rule 10b-17 under
the Securities Act.

(g)          To the best knowledge of Sona, Sona has otherwise complied with the
Securities Act, Exchange Act and all other applicable federal and state
securities laws.

(h)          Sona is a “blank check company” subject to the requirements of Rule
419 of the Securities Act.

3.            Representations and Warranties of Sibling and Subsidiaries.
Sibling represents and warrants to Sona as follows:

 

3.1

Organization, Standing, Subsidiaries, Etc.

(a)          Sibling and each of its Subsidiaries are corporations duly
organized and existing in good standing under the laws of each corporation’s
state of incorporation. Sibling has heretofore delivered to Sona complete and
correct copies of each corporation’s respective articles of incorporation and
bylaws as now in effect. Sibling and each of its Subsidiaries have full
corporate power and authority to carry on their businesses as such businesses
are now being conducted and as now proposed to be conducted and to own or lease
their own properties and assets.

(b)          Except as disclosed on Exhibit A, Sibling has no other subsidiaries
or direct or indirect interest (by way of stock ownership or otherwise) in any
firm, corporation, limited liability company, partnership, association or
business.

 

 

10

 


--------------------------------------------------------------------------------

 

 

3.2          Corporate Authority. Sibling has full corporate power and authority
to enter into the Acquisition Documents and the other agreements to be made
pursuant to the Acquisition Documents and to carry out the transactions
contemplated hereby and thereby. All corporate acts and proceedings required for
the authorization, execution, delivery and performance of the Acquisition
Documents and such other agreements and documents by Sibling has been duly and
validly taken or will have been so taken prior to the Closing. Each of the
Acquisition Documents constitutes a legal, valid and binding obligation of
Sibling, each enforceable against Sibling in accordance with their respective
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by general principles of equity.

3.3          Broker’s and Finder’s Fees. No Person has, or as a result of the
transactions contemplated or described herein will have, any right or valid
claim against Sibling or any of the Subsidiaries for any commission, fee or
other compensation as a finder or broker, or in any similar capacity. Sibling
hereby agrees to indemnify and hold Sona harmless from and against any and all
claims, losses or liabilities for any such commission, fee or other compensation
as a result of the claim by any other Person that the indemnifying party or
parties introduced or assisted them in connection with the transactions
contemplated or described here.

3.4          Capitalization of Sibling. The authorized capital stock of Sibling
consists of (a) 100,000,000 shares of common stock, par value $0.001 per share
(the “Sibling Common Stock”), of which 27,917,472 shares are issued and
outstanding, and (b) no shares of preferred stock. Except as disclosed in
Exhibit B, Sibling has no outstanding options, rights or commitments to issue
shares of Sibling Common Stock or any other Equity Security of Sibling, and
there are no outstanding securities convertible or exercisable into or
exchangeable for shares of Sibling Common Stock or any other Equity Security of
Sibling. There is no voting trust, agreement or arrangement among any of the
beneficial holders of Sibling Common Stock affecting the nomination or election
of directors or the exercise of the voting rights of Sibling Common Stock. All
outstanding shares of the capital stock of Sibling are validly issued and
outstanding, fully paid and non-assessable, and none of such shares have been
issued in violation of the preemptive rights of any person.

 

3.5

Commission Reporting and Compliance.

(a)          Sibling filed a registration statement on Form SB-2 under the
Securities Act which became effective on March 15, 2001. Since that date,
Sibling has filed with the Commission all registration statements, proxy
statements, information statements and reports required to be filed pursuant to
the Exchange Act. Sibling has not filed with the Commission a certificate on
Form 15 pursuant to Rule 12h-3 of the Exchange Act.

(b)          Sibling has delivered to Sona true and complete copies of the
registration statements, information statements and other reports (or Sona can
obtain same from the Commission web site at www.sec.gov) (collectively,
“Sibling’s Commission Documents”) filed by Sibling with the Commission. None of
Sibling’s Commission Documents, as of their respective dates, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements contained therein not misleading.
Notwithstanding this representation, Sibling is in the process of responding to
Commission questions regarding its June 30, 2005 Form 10-KSB and September 30,
2005 Form 10-QSB.

 

11

 


--------------------------------------------------------------------------------

 

 

(c)          Except as set forth on Schedule 3.5(c), Sibling has not filed, and
nothing has occurred with respect to which Sibling would be required to file,
any report on Form 8-K since June 6, 2006, except with respect to the issuance
of a debenture being issued in the amount of $650,000 (the “RHS Debenture”) on
or about June 26, 2006 substantially in the form represented in Exhibit G. Prior
to and until the Closing, Sibling will provide to Sona copies of any and all
amendments or supplements to Sibling’s Commission Documents filed with the
Commission since June 23, 2006 and all subsequent registration statements and
reports filed by Sibling subsequent to the filing of Sibling’s Commission
Documents with the Commission and any and all subsequent information statements,
proxy statements, reports or notices filed by the Sibling with the Commission or
delivered to the stockholders of Sibling.

(d)          Sibling is not an investment company within the meaning of Section
3 of the Investment Company Act.

(e)          The shares of Sibling Common Stock are not quoted on any quotation
system or traded on any exchange system.

(f)           Between the date hereof and the Closing Date, Sibling shall
continue to timely satisfy the filing requirements of the Exchange Act and all
other requirements of applicable securities laws.

(g)          To the best knowledge of Sibling, Sibling has otherwise complied
with the Securities Act, Exchange Act and all other applicable federal and state
securities laws.

(h)          Sibling is not a “blank check company” subject to the requirements
of Rule 419 of the Securities Act.

3.6          Financial Statements. Attached hereto as Schedule 3.6(i) are
Sibling’s audited consolidated balance sheets for the year ended June 30, 2005
and reviewed consolidated balance sheets for the quarter ended March 31, 2006,
respectively (“Sibling’s Balance Sheets”) on the aforementioned dates
(“Sibling’s Balance Sheet Dates”). In addition, at Closing, Sibling shall
provide Sibling’s Subsidiaries’ audited balance sheets for the period from
inception until June 30, 2006 (“Subsidiaries’ Balance Sheets”) on the
aforementioned date (“Subsidiaries’ Balance Sheet Date”). Such financial
statements (a) will be in accordance with the books and records of Sibling and
Sibling’s Subsidiaries, (b) present fairly in all material respects Sibling’s
and Sibling’s Subsidiaries’ financial condition at the dates therein specified
and the results of its operations and changes in financial position for the
periods therein specified and (c) have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a basis consistent
with prior accounting periods.

3.7          Governmental Consents. All material consents, approvals, orders, or
authorizations of, or registrations, qualifications, designations, declarations,
or filings with any federal or state governmental authority on the part of
Sibling or its Subsidiaries required in connection with the consummation of the
Acquisition shall have been obtained prior to, and be effective as of, the
Closing Date.

 

 

12

 


--------------------------------------------------------------------------------

 

 

3.8          Compliance with Laws and Other Instruments. The business and
operations of Sibling and the Subsidiaries have been and are being conducted in
compliance in all material respects with all applicable laws, rules and
regulations, except for such violations thereof for which the penalties, in the
aggregate, would not have a material adverse effect on the Condition of Sibling
(as defined in Section 3.10). The execution, delivery and performance by Sibling
and the Subsidiaries of the Acquisition Documents and the consummation by
Sibling and the Subsidiaries of the transactions contemplated by this Agreement
(a) will not require any authorization, consent or approval of, or filing or
registration with, any court or governmental agency or instrumentality, except
such as shall have been obtained prior to Closing (b) will not cause Sibling or
the Subsidiaries to violate or contravene (i) any provision of law, (ii) any
rule or regulation of any agency or government, (iii) any order, judgment or
decree of any court, or (iv) any provision of each respective corporation’s
articles of incorporation or bylaws , (c) will not violate or be in conflict
with, result in a breach of or constitute (with or without notice or lapse of
time, or both) a default under any material indenture, loan or credit agreement,
deed of trust, mortgage, security agreement or other agreement or contract to
which Sibling or the Subsidiaries are a party or by which Sibling, the
Subsidiaries, or any of Sibling’s or the Subsidiaries’ properties is bound or
affected, except as would not have a material adverse effect on the Condition of
Sibling and (d) will not result in the creation or imposition of any Lien upon
any property or asset of Sibling. Sibling and its Subsidiaries are not in
violation of, or (with or without notice or lapse of time, or both) in default
under, any term or provision of each respective corporation’s articles of
incorporation or bylaws or of any indenture, loan or credit agreement, deed of
trust, mortgage, security agreement or, except as would not materially and
adversely affect the Condition of Sibling, or any other material agreement or
instrument to which Sibling or its Subsidiaries are a party or by which Sibling
or any of its Subsidiaries are bound or affected.

3.9          Binding Obligations. The Acquisition Documents constitute the
legal, valid and binding obligations of the Sibling and are enforceable against
Sibling in accordance with their respective terms, except as such enforcement is
limited by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity.

3.10       Absence of Undisclosed Liabilities. Sibling and its Subsidiaries have
no material obligation or liability (whether accrued, absolute, contingent,
liquidated or otherwise, whether due or to become due), arising out of any
transaction entered into at or prior to the Closing Date, except (a) as
disclosed in Schedule 3.10 and/or Schedule 3.11 hereto, (b) to the extent set
forth on or reserved against in Sibling’s Balance Sheets and the Subsidiaries’
Balance Sheets, (c) current liabilities incurred and obligations under
agreements entered into in the usual and ordinary course of business since
Sibling’s Balance Sheet Dates and Subsidiaries’ Balance Sheet Date, none of
which (individually or in the aggregate) materially and adversely affects the
condition (financial or otherwise), properties, assets, liabilities, business
operations, results of operations or prospects of Sibling and its Subsidiaries,
taken as a whole (the “Condition of Sibling”), and (d) by the specific terms of
any written agreement, document or arrangement identified in the Schedules.

 

 

13

 


--------------------------------------------------------------------------------

 

 

3.11       Changes. Notwithstanding the creation of Sibling’s Subsidiaries (see
Schedule A), and except as described in Schedule 3.11 hereto, since Sibling’s
Balance Sheet Dates and the Subsidiaries’ Balance Sheet Date, Sibling and its
Subsidiaries have not (a) incurred any debts, obligations or liabilities,
absolute, accrued or, to Sibling’s knowledge, contingent, whether due or to
become due, except for current liabilities incurred in the usual and ordinary
course of business (b) discharged or satisfied any Liens other than those
securing, or paid any obligation or liability other than, current liabilities
shown on Sibling’s Balance Sheets and Subsidiaries’ Balance Sheets, and current
liabilities incurred since Sibling’s Balance Sheet Dates and Subsidiaries’
Balance Sheet Date, in each case in the usual and ordinary course of business,
(c) mortgaged, pledged or subjected to Lien any of its assets, tangible or
intangible, other than in the usual and ordinary course of business, (d) sold,
transferred or leased any of its assets, except in the usual and ordinary course
of business, (e) cancelled or compromised any debt or claim, or waived or
released any right of material value, (f) suffered any physical damage,
destruction or loss (whether or not covered by insurance) which could reasonably
be expected to have a material adverse effect on the Condition of Sibling, (g)
entered into any transaction other than in the usual and ordinary course of
business, (h) encountered any labor union difficulties, (i) made or granted any
wage or salary increase or made any increase in the amounts payable under any
profit sharing, bonus, deferred compensation, severance pay, insurance, pension,
retirement or other employee benefit plan, agreement or arrangement, other than
in the ordinary course of business consistent with past practice, (j) except as
noted on Exhibit B, issued or sold any shares of capital stock, bonds, notes,
debentures or other securities or granted any options (including employee stock
options), warrants or other rights with respect thereto, (k) declared or paid
any dividends on or made any other distributions with respect to, or purchased
or redeemed, any of its outstanding capital stock, (l) suffered or experienced
any change in, or condition affecting, the financial condition of the Sibling or
its Subsidiaries other than as noted herein or any changes, events or conditions
in the usual and ordinary course of its business, none of which (either by
itself or in conjunction with all such other changes, events and conditions)
could reasonably be expected to have a material adverse effect on the Condition
of Sibling, (m) made any change in the accounting principles, methods or
practices followed by it or depreciation or amortization policies or rates
theretofore adopted, (n) made or permitted any amendment or termination of any
material contract, agreement or license to which it is a party, (o) suffered any
material loss not reflected in Sibling’s Balance Sheets or Subsidiaries’ Balance
Sheet or their statements of income for the year ended on Sibling’s Balance
Sheet Dates or Subsidiaries’ Balance Sheet Date (p) paid, or made any accrual or
arrangement for payment of, bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer, director,
employee, stockholder or consultant, (q) made or agreed to make any charitable
contributions or incurred any non-business expenses in excess of $5,000 in the
aggregate, or (r) entered into any agreement, or otherwise obligated itself, to
do any of the foregoing.

3.12       Tax Returns and Audits. All required federal, state and local Tax
Returns of Sibling have not been prepared and timely filed or extensions with
thereto granted, though to Sibling’s knowledge, no federal, state or local Taxes
are due with respect to the periods covered by such delinquent returns.
Notwithstanding the aforementioned representation, Sibling will file all
delinquent federal, state or local Tax Returns prior to the Closing Date and be
responsible for the satisfaction of any amounts due thereon, including Taxes,
fees or penalties, if any.

 

14

 


--------------------------------------------------------------------------------

 

 

Sibling has not had a Tax deficiency proposed or assessed against it and has not
executed a waiver of any statute of limitations on the assessment or collection
of any Tax. None of Sibling’s federal income tax returns nor any state,
provincial or local income or franchise tax returns has been audited by
governmental authorities. Sibling has withheld or collected from each payment
made to each of its employees, if required, the amount of all taxes (including,
but not limited to, federal, state and local income taxes) required to be
withheld or collected therefrom, and has paid the same to the proper Tax
receiving officers or authorized depositaries. There are no federal, state,
local or foreign audits, actions, suits, proceedings, investigations, claims or
administrative proceedings relating to Taxes or any Tax Returns of Sibling now
pending, and Sibling has not received any notice of any proposed audits,
investigations, claims or administrative proceedings relating to Taxes or any
Tax Returns. Sibling is not obligated to make a payment, or is a party to an
agreement that under certain circumstances could obligate it to make a payment,
that would not be deductible under Section 280G of the Code. Sibling has not
agreed nor is required to make any adjustments under Section 481(a) of the Code
(or any similar provision of state and local law) by reason of a change in
accounting method or otherwise for any Tax period for which the applicable
statute of limitations has not yet expired. Sibling (a) is not a party to, is
bound by or has any obligation under, any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten, and (b) does not have any potential liability or obligation to any
person as a result of, or pursuant to, any such any Tax sharing agreement, Tax
indemnification agreement or similar contract or arrangement, whether written or
unwritten.

3.13       Employee Benefit Plans; ERISA. Except as described in Schedule 3.13
hereto, there are no “employee benefit plans” (within the meaning of Section
3(3) of ERISA) nor any other employee benefit or fringe benefit arrangements,
practices, contracts, policies or programs other than programs merely involving
the regular payment of wages, commissions, or bonuses established, maintained or
contributed to by Sibling or its Subsidiaries.

3.14       Litigation. Except as disclosed in Schedule 3.14 hereto, there is no
legal action, suit, arbitration or other legal, administrative or other
governmental proceeding pending or, to the knowledge of Sibling, threatened
against or affecting Sibling or its properties, assets or business. To the
knowledge of Sibling, Sibling and its Subsidiaries are not in default with
respect to any order, writ, judgment, injunction, decree, determination or award
of any court or any governmental agency or instrumentality or arbitration
authority.

3.15       Interested Party Transactions. Except as disclosed in Schedule 3.15,
no officer, director or stockholder of Sibling or any Affiliate or “associate”
(as such term is defined in Rule 405 under the Securities Act) of any such
Person or Sibling has or has had, either directly or indirectly, (a) an interest
in any Person that furnishes or sells services or products that are furnished or
sold or are proposed to be furnished or sold by Sibling or its Subsidiaries, or
(b) a beneficial interest in any contract or agreement to which Sibling or its
Subsidiaries are a party or by which they may be bound or affected.

 

 

 

15

 


--------------------------------------------------------------------------------

 

 

3.16       Questionable Payments. Neither Sibling, nor to the knowledge of
Sibling, any director, officer, agent, employee or other Person associated with
or acting on behalf of Sibling or the Subsidiaries, has used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; made any direct or indirect unlawful payments to
government officials or employees from corporate funds; established or
maintained any unlawful or unrecorded fund of corporate monies or other assets;
made any false or fictitious entries on the books of record of any such
corporations; or made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment.

3.17       Obligations to or by Stockholders. Except as described in Schedule
3.17 hereto, neither Sibling nor its Subsidiaries have any liability or
obligation or commitment to any stockholder of Sibling or any Affiliate or
“associate” (as such term is defined in Rule 405 under the Securities Act) of
any stockholder of Sibling, nor does any stockholder of Sibling or any such
Affiliate or associate have any liability, obligation or commitment to Sibling
or the Subsidiaries.

3.18       Schedule of Assets and Contracts. Except as expressly set forth in
this Agreement, Sibling’s Balance Sheets, the Subsidiaries’ Balance Sheets or as
described in Schedule 3.18(i) hereto, Neither Sibling nor its Subsidiaries is
not a party to any written or oral agreement not made in the ordinary course of
business that is material to Sibling or its Subsidiaries. Neither Sibling nor
its Subsidiaries own any real property. Neither Sibling nor its Subsidiaries is
party to or otherwise barred by any written or oral (a) agreement with any labor
union; or (b) agreement for the purchase of fixed assets or for the purchase of
materials, supplies or equipment in excess of normal operating requirements; or
(c) agreement for the employment of any officer, individual employee or other
Person on a full-time basis or any agreement with any Person for consulting
services; or(d) bonus, pension, profit sharing, retirement, stock purchase,
stock option, deferred compensation, medical, hospitalization or life insurance
or similar plan, contract or understanding with respect to any or all of the
employees of Sibling or any other Person; or (e) indenture, loan or credit
agreement, note agreement, deed of trust, mortgage, security agreement,
promissory note or other agreement or instrument relating to or evidencing
Indebtedness for Borrowed Money or subjecting any asset or property of Sibling
to any Lien or evidencing any Indebtedness; or (f) guaranty of any Indebtedness;
(g) lease or agreement under which Sibling is lessee of or holds or operates any
property, real or personal, owned by any other Person; or (h) lease or agreement
under which Sibling or its Subsidiaries are lessor or permits any Person to hold
or operate any property, real or personal, owned or controlled by Sibling or its
Subsidiaries; or (i) agreement granting any preemptive right, right of first
refusal or similar right to any Person; or (j) agreement or arrangement with any
Affiliate or any “associate” (as such term is defined in Rule 405 under the
Securities Act) of Sibling or its Subsidiaries or any present or former officer,
director or stockholder of Sibling or its Subsidiaries; or (k) agreement
obligating Sibling or its Subsidiaries to pay any royalty or similar charge for
the use or exploitation of any tangible or intangible property, except for its
present shows that provide for royalties); or (1) covenant not to compete or
other restriction on its ability to conduct a business or engage in any other
activity (other than its present officers); or (m) distributor, dealer,
manufacturer’s representative, sales agency, franchise or advertising contract
or commitment; or (n) agreement to register securities under the Securities Act;
or (o) collective bargaining agreement. A schedule of Sibling’s bank accounts
and those of the Subsidiaries is attached hereto as Schedule 3.18(ii).

 

 

16

 


--------------------------------------------------------------------------------

 

 

3.19        Employees. Other than pursuant to ordinary arrangements of
employment compensation, neither Sibling nor its Subsidiaries is under any
obligation or liability to any officer, director, employee or Affiliate of
Sibling or its Subsidiaries, except for executive compensation agreements with
Mitchell Maxwell, Victoria Maxwell and James Cardwell; and an Letter of Intent
and extensions executed between Sibling and Richard Bernstein to execute an
executive compensation agreement attached hereto as Schedule 3.19(a) through
Schedule 3.19(c) and 4.2(e) and 4.2(f) (collectively hereinafter referred to as
the “Executive Agreements”). Such Executive Agreements shall be terminated
between Sibling and the parties of the Executive Agreements and at the time of
closing, Sona will issue agreements under the same terms and conditions
contained in the Executive Agreements.

3.20        Disclosure. There is no fact relating to Sibling or its Subsidiaries
that Sibling has not disclosed to Sona in writing that materially and adversely
affects nor, insofar as Sibling can now foresee, will materially and adversely
affect, the condition (financial or otherwise), properties, assets, liabilities,
business operations, results of operations or prospects of Sibling or its
Subsidiaries. No representation or warranty by Sibling and its Subsidiaries
herein and no information disclosed in the schedules or exhibits hereto by
Sibling contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein
misleading.

 

4.

Conduct of Businesses Pending the Acquisition.

4.1           Conduct of Business by Sona Pending the Acquisition. Prior to the
Closing Date, unless Sibling shall otherwise agree in writing or as otherwise
contemplated by this Agreement:

 

(a)

the business of Sona shall be conducted only in the ordinary course;

(b)         Sona shall not (i) directly or indirectly redeem, purchase or
otherwise acquire or agree to redeem, purchase or otherwise acquire any shares
of its capital stock; (ii) amend its articles of incorporation or bylaws; or
(iii) split, combine or reclassify the outstanding Sona’s Common Stock or
declare, set aside or pay any dividend payable in cash, stock or property or
make any distribution with respect to any such stock.

(c)         Sona shall not (i) issue or agree to issue any additional shares of,
or options, warrants or rights of any kind to acquire any shares of, Sona’s
Common Stock, except to issue shares of Sona’s Common Stock in connection with
the exercise of stock options outstanding on the date hereof; (ii) acquire or
dispose of any fixed assets or acquire or dispose of any other substantial
assets other than in the ordinary course of business; (iii) incur additional
Indebtedness or any other liabilities or enter into any other transaction other
than in the ordinary course of business; (iv) enter into any contract,
agreement, commitment or arrangement with respect to any of the foregoing; or
(v) except as contemplated by this Agreement, enter into any contract,
agreement, commitment or arrangement to dissolve, merge, consolidate or enter
into any other material business combination;

(d)        Sona shall use its best efforts to preserve intact the business
organization of Sona, to keep available the service of its present officers and
key employees, and to preserve the good will of those having business
relationships with it; and

 

17

 


--------------------------------------------------------------------------------

 

 



(e)         Sona will not, nor will it authorize any director or authorize or
permit any officer or employee or any attorney, accountant or other
representative retained by it to, make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below). Sona will promptly advise Sibling orally and in writing of
any such inquiries or proposals (or requests for information) and the substance
thereof. As used in herein, “Acquisition Proposal” shall mean any proposal for
an acquisition or other business combination involving Sona or for the
acquisition of a substantial equity interest in it or any material assets of it
other than as contemplated by this Agreement. Sona will immediately cease and
cause to be terminated any existing activities, discussions or negotiations with
any person conducted heretofore with respect to any of the foregoing.

4.2          Conduct of Business by Sibling Pending the Acquisition.  Prior to
the Closing Date, unless Sona shall otherwise agree in writing or as otherwise
contemplated by this Agreement:

(a)          the business of Sibling and its Subsidiaries shall be conducted
only in the ordinary course;

 

(b)          Sibling shall not (i) directly or indirectly redeem, purchase or
otherwise acquire or agree to redeem, purchase or otherwise acquire any shares
of its capital stock except as set forth on Exhibit B (Series E and Series F
shares) (ii) amend its articles of incorporation or bylaws or those of the
Subsidiaries; or (iii) split, combine or reclassify its capital stock or
declare, set aside or pay any dividend payable in cash, stock or property or
make any distribution with respect to such stock; and

(c)          Sibling and its Subsidiaries shall not (i) issue or agree to issue
any additional shares of, or options, warrants or rights of any kind to acquire
shares of, its capital stock other than its present proposed offering of Series
F shares (4,000,000), the RHS Convertible debenture or execute any other
consulting agreements other than those detailed in Exhibit A,; (ii) acquire or
dispose of any assets other than in the ordinary course of business; (iii) incur
additional Indebtedness or any other liabilities or enter into any other
transaction except in the ordinary course of business; (iv) enter into any
contract, agreement, commitment or arrangement with respect to any of the
foregoing, or (v) except as contemplated by this Agreement, enter into any
contract, agreement, commitment or arrangement to dissolve, merge; consolidate
or enter into any other material business contract or enter into any
negotiations in connection therewith.

(d)          Sibling will not, nor will it authorize any director or authorize
or permit any officer or employee or any attorney, accountant or other
representative retained by them to, make, solicit, encourage any inquiries with
respect to, or engage in any negotiations concerning, any Acquisition Proposal
(as defined below for purposes of this paragraph). Sibling will promptly advise
Sona orally and in writing of any such inquiries or proposals (or requests for
information) and the substance thereof. As used in this paragraph, “Acquisition
Proposal” shall mean any proposal for a Acquisition or other business
combination involving Sibling or for the acquisition of a substantial equity
interest in Sibling or any material assets of Sibling other than as contemplated
by this Agreement. Sibling will immediately cease and cause to be terminated any
existing activities, discussions or negotiations with any person conducted
heretofore with respect to any of the foregoing; and

 

18

 


--------------------------------------------------------------------------------

 

 

(e)          Sibling and its Subsidiaries will not enter into any new employment
agreements with any of its officers or employees or grant any increases in the
compensation or benefits of its officers and employees, except for an agreement
with Richard Bernstein, which letter of intent agreement is attached hereto as
Schedule 4.2(e) and extension thereto as Schedule 4.2(f).

 

5.

Additional Agreements.

5.1          Access and Information. Sona and Sibling shall each afford to the
other and to the other’s accountants, counsel and other representatives full
access during normal business hours throughout the period prior to the Closing
Date of all of its properties, books, contracts, commitments and records
(including but not limited to tax returns) and during such period, each shall
furnish promptly to the other all information concerning its business,
properties and personnel as such other party may reasonably request, provided
that no investigation pursuant to this Section 5.1 shall affect any
representations or warranties made herein. Each party shall hold, and shall
cause its employees and agents to hold, in confidence all such information
(other than such information which (i) is already in such party’s possession or
(ii) becomes generally available to the public other than as a result of a
disclosure by such party or its directors, officers, managers, employees, agents
or advisors, or (iii) becomes available to such party on a non-confidential
basis from a source other than a party hereto or its advisors, provided that
such source is not known by such party to be bound by a confidentiality
agreement with or other obligation of secrecy to a party hereto or another party
until such time as such information is otherwise publicly available; provided,
however, that (A) any such information may be disclosed to such party’s
directors, officers, employees and representatives of such party’s advisors who
need to know such information for the purpose of evaluating the transactions
contemplated hereby (it being understood that such directors, officers,
employees and representatives shall be informed by such party of the
confidential nature of such information), (B) any disclosure of such information
may be made as to which the party hereto furnishing such information has
consented in writing, and (C) any such information may be disclosed pursuant to
a judicial, administrative or governmental order or request; provided, however,
that the requested party will promptly so notify the other party so that the
other party may seek a protective order or appropriate remedy and/or waive
compliance with this Agreement and if such protective order or other remedy is
not obtained or the other party waives compliance with this provision, the
requested party will furnish only that portion of such information which is
legally required and will exercise its best efforts to obtain a protective order
or other reliable assurance that confidential treatment will be accorded the
information furnished). If this Agreement is terminated, each party will deliver
to the other all documents and other materials (including copies) obtained by
such party or on its behalf from the other party as a result of this Agreement
or in connection herewith, whether so obtained before or after the execution
hereof.

 

 

 

19

 


--------------------------------------------------------------------------------

 

 

5.2          Additional Agreements. Subject to the terms and conditions herein
provided, each of the parties hereto agrees to use its commercially reasonable
efforts to take, or cause to be taken, all action and to do, or cause to be
done, all things necessary, proper or advisable under applicable laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including using its commercially reasonable efforts to satisfy
the conditions precedent to the obligations of any of the parties hereto to
obtain all necessary waivers, and to lift any injunction or other legal bar to
the Acquisition (and, in such case, to proceed with the Acquisition as
expeditiously as possible). In order to obtain any necessary governmental or
regulatory action or non-action, waiver, consent, extension or approval, each of
Sibling and Sona agrees to take all reasonable actions and to enter into all
reasonable agreements as may be necessary to obtain timely governmental or
regulatory approvals and to take such further action in connection therewith as
may be necessary. In case at any time after the Closing Date any further action
is necessary or desirable to carry out the purposes of this Agreement, the
proper officers and/or directors of Sibling and Sona shall take all such
necessary action.

5.3          Publicity. No party shall issue any press release or public
announcement pertaining to the Acquisition that has not been agreed upon in
advance by Sibling and Sona, except as both parties reasonably determine to be
necessary in order to comply with the rules of the Commission or of the
principal trading exchange or market for Sona Common Stock, provided that in
such case the parties will use their best efforts to allow the other party to
review and reasonably approve any same prior to its release.

5.4          Appointment of Directors. Immediately upon the Closing Date,
Sibling shall accept the resignation of the current officer and director of Sona
as provided by Section 6.2(f)(iv) hereof, and shall cause the persons listed as
directors in Exhibit E hereto to be appointed to the Board of Directors of Sona.
At the first annual meeting of Sona stockholders and thereafter, the election of
members of Sona’s Board of Directors shall be accomplished in accordance with
the bylaws of Sona.

 

6.

Conditions of Parties’ Obligations.

6.1          Sibling’s Obligations. The obligations of Sibling under this
Agreement are subject to the fulfillment at or prior to the Closing Date of the
following conditions, any of which may be waived in whole or in part by Sibling.

(a)          No Errors, etc. The representations and warranties of Sona under
this Agreement shall be deemed to have been made again on the Closing Date and
shall then be true and correct in all material respects.

(b)          Compliance with Agreement. Sona shall have performed and complied
in all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by them on or before the Closing
Date.

 

 

 

20

 


--------------------------------------------------------------------------------

 

 

(c)          No Default or Adverse Change. There shall not exist on the Closing
Date any Default or Event of Default or any event or condition that, with the
giving of notice or lapse of time, or both, would constitute a Default or Event
of Default, and since the Sona Balance Sheet Dates, there shall have been no
material adverse change in the Condition of Sona.

(d)          Certificate of Officers. Sona shall have delivered to Sibling, a
certificate dated the Closing Date, executed on its behalf by the Chief
Executive Officer and Chief Financial Officer of Sona, certifying the
satisfaction of the conditions specified in paragraphs (a), (b) and (c) of this
Section 6.1.

(e)          No Restraining Action. No action or proceeding before any court,
governmental body or agency shall have been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by the
Acquisition Documents.

(f)           Supporting Documents. Sibling shall have received the following:

(i)           Copies of resolutions of the Board of Directors and the
stockholders of Sona, certified by the Secretary of Sona, authorizing and
approving the execution, delivery and performance of the Acquisition Documents
and all other documents and instruments to be delivered pursuant hereto and
thereto.

(ii)          A certificate of incumbency executed by the Secretary of Sona
certifying the names, titles and signatures of the officers authorized to
execute any documents referred to in this Agreement and further certifying that
the articles of incorporation and bylaws of Sona delivered to Sibling at the
time of the execution of this Agreement have been validly adopted and have not
been amended or modified.

(iii)        A certificate, dated the Closing Date, executed by Sona’s
Secretary, certifying that: (A) all consents, authorizations, orders and
approvals of, and filings and registrations with, any court, governmental body
or instrumentality that are required for the execution and delivery of this
Agreement and the consummation of the Acquisition shall have been duly made or
obtained, and all material consents by third parties that are required for the
Acquisition have been obtained; and (B) no action or proceeding before any
court, governmental body or agency has been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by the
Acquisition Documents.

(iv)         The executed resignation of Nora Coccaro, as an officer and
director of Sona, with the resignations to take effect at the Closing Date.

(v)          Evidence as of a recent date of the good standing and corporate
existence of Sona issued by the Secretary of State of the State of Texas and
evidence that Sona is qualified to transact business as a foreign corporation
and is in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by it or the
nature of its activities makes such qualification necessary.

 

21

 


--------------------------------------------------------------------------------

 

 

(vi)          Such additional supporting documentation and other information
with respect to the transactions contemplated hereby as Sibling may reasonably
request including, but not limited to, the acceptance of the executive
compensation agreements referred to in Section 3.19 hereof and the agreement to
accept the RHS Debenture so that any conversion of the RHS Debenture into
Sibling shares shall now provide conversion into Sona shares.

(g)          Proceedings and Documents. All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be reasonably satisfactory in form
and substance to Sibling. Sona shall furnish to Sibling such supporting
documentation and evidence of the satisfaction of any or all of the conditions
precedent specified in this Section 6.1 as Sibling or its counsel may reasonably
request.

6.2          Sona’s Obligations. The obligations of Sona under this Agreement
are subject to the fulfillment at or prior to the Closing Date of the following
conditions, any of which may be waived in whole or in part by Sona.

(a)          No Errors, etc.  The representations and warranties of Sibling and
its Subsidiaries under this Agreement shall be deemed to have been made again on
the Closing Date and shall then be true and correct in all material respects.

(b)          Compliance with Agreement. Sibling and its Subsidiaries shall have
performed and complied in all material respects with all agreements and
conditions required by this Agreement to be performed or complied with by them
on or before the Closing Date.

(c)          No Default or Adverse Change. There shall not exist on the Closing
Date any Default or Event of Default or any event or condition, that with the
giving of notice or lapse of time, or both, would constitute a Default of Event
of Default, and since Sibling’s Balance Sheets Dates and Subsidiaries’ Balance
Sheet Date, there shall have been no material adverse change in the Condition of
Sibling.

(d)          Certificate of Officers. Sibling shall have delivered to Sona a
certificate dated the Closing Date, executed on its behalf by its President or
other duly authorized officer, certifying the satisfaction of the conditions
specified in paragraphs (a), (b), and (c) of this Section 6.2.

(e)          Opinion of Sibling’s Counsel. Sona shall have received from counsel
for Sibling, a favorable opinion dated the Closing Date to the effect set forth
in Exhibit F hereto.

 

 

 

22

 


--------------------------------------------------------------------------------

 

 

 

(f)

Supporting Documents. Sona shall have received the following:

(i)           Copies of resolutions of Sibling’s board of directors, certified
by its Secretary, authorizing and approving, to the extent applicable, the
execution, delivery and performance of this Agreement, and all other documents
and instruments to be delivered by them pursuant hereto and thereto.

(ii)          A certificate of incumbency executed by the Secretary of Sibling
certifying the names, titles and signatures of the officers authorized to
execute the documents referred to in paragraph (i) above and further certifying
that the articles of incorporation and bylaws of Sibling and its Subsidiaries
appended thereto have not been amended or modified.

(iii)        A certificate, dated the Closing Date, executed by the Secretary of
Sibling, certifying that: (i) all consents, authorizations, orders and approvals
of, and filings and registrations with, any court, governmental body or
instrumentality that are required for the execution and delivery of this
Agreement and the consummation of the Acquisition shall have been duly made or
obtained, and all material consents by third parties required for the
Acquisition have been obtained; and (ii) no action or proceeding before any
court, governmental body or agency has been threatened, asserted or instituted
to restrain or prohibit, or to obtain substantial damages in respect of, this
Agreement or the carrying out of the transactions contemplated by any of the
Acquisition Documents.

(iv)         Evidence as of a recent date of the good standing and corporate
existence of Sibling and its Subsidiaries issued by the Secretary of each
corporation’s respective state of incorporation and evidence that Sibling and
its Subsidiaries are qualified to transact business as foreign corporations and
are in good standing in each state of the United States and in each other
jurisdiction where the character of the property owned or leased by them or the
nature of their activities makes such qualification necessary.

(v)          Evidence that Sibling has all tax returns required to be filed in
the State of New York and that Sibling has no liabilities for taxes or penalties
for failure to timely file tax returns.

(vi)         Such additional supporting documentation and other information with
respect to the transactions contemplated hereby as Sona may reasonably request.

(g)          Proceedings and Documents. All corporate and other proceedings and
actions taken in connection with the transactions contemplated hereby and all
certificates, opinions, agreements, instruments and documents mentioned herein
or incident to any such transactions shall be mutually satisfactory in form and
substance to Sona and Sibling. Sibling shall furnish to Sona such supporting
documentation and evidence of satisfaction of any or all of the conditions
specified in this Section 6.2 as Sona may reasonably request.

 

 

 

23

 


--------------------------------------------------------------------------------

 

 

7.            Non-Survival of Representations and Warranties. The
representations and warranties of the parties made in Sections 2 and 3 of this
Agreement (including the Exhibits and Schedules to the Agreement which are
hereby incorporated by reference) shall not survive beyond the Closing Date.
This Section 7 shall not limit any claim for fraud or any covenant or agreement
of the parties which by its terms contemplates performance after the Closing
Date.

8.            Amendment of Agreement. This Agreement may be amended or modified
at any time in all respects by an instrument in writing executed by the parties
hereto.

9.            Definitions. Unless the context otherwise requires, the terms
defined in this Section 9 shall have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
any of the terms herein defined.

“Acquisition” shall have the meaning assigned to it in Section 1.1 hereof.

“Acquisition Documents” shall have the meaning assigned to it in Section 2.6
hereof.

“Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by, or is under common control with, the indicated Person.

“Agreement” shall mean this Agreement.

“Closing” shall have the meaning assigned to it in Section 10 hereof.

“Closing Date” shall have the meaning assigned to it in Section 1.3 hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commission” shall mean the U.S. Securities and Exchange Commission.

“Condition of Sona” shall have the meaning assigned to it in Section 2.2 hereof.

“Condition of Sibling” shall have the meaning assigned to it in Section 3.10
hereof.

“Default” shall mean a default or failure in the due observance or performance
of any covenant, condition or agreement on the part of Sona, Sibling or its
Subsidiaries, to be observed or performed under the terms of this Agreement, if
such default or failure in performance shall remain unremedied for five (5)
days.

 

 

 

 

24

 


--------------------------------------------------------------------------------

 

 

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601, et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901, et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136, et seq. and
comparable state statutes dealing with the registration, labeling and use of
pesticides and herbicides; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the
Clean Water Act (Federal Water Pollution Control Act), 33 U.S.C. §§ 1251 et
seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f, et seq.; the Hazardous
Materials Transportation Act, 49 U.S.C. §§ 1801, et seq.; as any of the above
statutes have been amended as of the date hereof, all rules, regulations and
policies promulgated pursuant to any of the above statutes, and any other
foreign, federal, state or local law, statute, ordinance, rule, regulation or
policy governing environmental matters, as the same have been amended as of the
date hereof.

“Equity Security” shall mean any stock or similar security of an issuer or any
security (whether stock or Indebtedness for Borrowed Money) convertible, with or
without consideration, into any stock or similar equity security, or any
security (whether stock or Indebtedness for Borrowed Money) carrying any warrant
or right to subscribe to or purchase any stock or similar security, or any such
warrant or right.

“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Event of Default” shall mean (a) the failure of Sona, Sibling or its
Subsidiaries to pay any Indebtedness for Borrowed Money, or any interest or
premium thereon, within five (5) days after the same shall become due, whether
such Indebtedness shall become due by scheduled maturity, by required
prepayment, by acceleration, by demand or otherwise, (b) an event of default
under any agreement or instrument evidencing or securing or relating to any such
Indebtedness, or (c) the failure of Sona, Sibling or its Subsidiaries to perform
or observe any material term, covenant, agreement or condition on its part to be
performed or observed under any agreement or instrument evidencing or securing
or relating to any such Indebtedness when such term, covenant or agreement is
required to be performed or observed.

“GAAP” shall mean generally accepted accounting principles in the United States,
as in effect from time to time.

“Hazardous Material” means any substance or material meeting any one or more of
the following criteria: (a) it is or contains a substance designated as or
meeting the characteristics of a hazardous waste, hazardous substance, hazardous
material, pollutant, contaminant or toxic substance under any Environmental Law;
(b) its presence at some quantity requires investigation, notification or
remediation under any Environmental Law; or (c) it contains, without limiting
the foregoing, asbestos, polychlorinated biphenyls, petroleum hydrocarbons,
petroleum derived substances or waste, pesticides, herbicides, crude oil or any
fraction thereof, nuclear fuel, natural gas or synthetic gas.

 

 

25

 


--------------------------------------------------------------------------------

 

 

“Indebtedness” shall mean any obligation of Sona, Sibling and its Subsidiaries
which under generally accepted accounting principles is required to be shown on
the balance sheet of Sona or Sibling and its Subsidiaries as a liability. Any
obligation secured by a Lien on property of Sona, Sibling or its Subsidiaries
shall be deemed to be Indebtedness.

“Indebtedness for Borrowed Money” shall mean (a) all Indebtedness in respect of
money borrowed including, without limitation, Indebtedness which represents the
unpaid amount of the purchase price of any property and is incurred in lieu of
borrowing money or using available funds to pay such amounts and not
constituting an account payable or expense accrual incurred or assumed in the
ordinary course of business of Sona, Sibling and it Subsidiaries, (b) all
Indebtedness evidenced by a promissory note, bond or similar written obligation
to pay money, or (c) all such Indebtedness guaranteed by Sona or Sibling and its
Subsidiaries or for which Sona or Sibling and its Subsidiaries is otherwise
contingently liable.

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

“knowledge” and “know” means, when referring to any person or entity, the actual
knowledge of such person or entity of a particular matter or fact, and what that
person or entity would have reasonably known after due inquiry. An entity will
be deemed to have “knowledge” of a particular fact or other matter if any
individual who is serving, or who has served, as an executive officer of such
entity has actual “knowledge” of such fact or other matter, or had actual
“knowledge” during the time of such service of such fact or other matter, or
would have had “knowledge” of such particular fact or matter after due inquiry.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by statute or other
law.

“Permitted Liens” shall mean (a) Liens for taxes and assessments or governmental
charges or levies not at the time due or in respect of which the validity
thereof shall currently be contested in good faith by appropriate proceedings;
(b) Liens in respect of pledges or deposits under workmen’s compensation laws or
similar legislation, carriers’, warehousemen’s, mechanics’, laborers’ and
materialmens’ and similar Liens, if the obligations secured by such Liens are
not then delinquent or are being contested in good faith by appropriate
proceedings; and (c) Liens incidental to the conduct of the business of Sona
that were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and which do not in the aggregate materially
detract from the value of its property or materially impair the use made thereof
by Sona in its business.

“Person” shall include all natural persons, corporations, business trusts,
associations, limited liability companies, partnerships, joint ventures and
other entities and governments and agencies and political subdivisions.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

26

 


--------------------------------------------------------------------------------

 

 

“Sibling’s Balance Sheets” and “Sibling’s Balance Sheet Dates” shall have the
meanings assigned to such terms in Section 3.6 hereof.

“Sona’s Balance Sheets” and “Sona’s Balance Sheet Dates” shall have the meanings
assigned to such terms in Section 2.10 hereof.

“Subsidiaries Balance Sheets” and “Subsidiaries Balance Sheet Date” shall have
the meanings assigned to such terms in Section 3.6 hereof.

“Tax” or “Taxes” shall mean (a) any and all taxes, assessments, customs, duties,
levies, fees, tariffs, imposts, deficiencies and other governmental charges of
any kind whatsoever (including, but not limited to, taxes on or with respect to
net or gross income, franchise, profits, gross receipts, capital, sales, use, ad
valorem, value added, transfer, real property transfer, transfer gains, transfer
taxes, inventory, capital stock, license, payroll, employment, social security,
unemployment, severance, occupation, real or personal property, estimated taxes,
rent, excise, occupancy, recordation, bulk transfer, intangibles, alternative
minimum, doing business, withholding and stamp), together with any interest
thereon, penalties, fines, damages costs, fees, additions to tax or additional
amounts with respect thereto, imposed by the United States (federal, state or
local) or other applicable jurisdiction; (b) any liability for the payment of
any amounts described in clause (a) as a result of being a member of an
affiliated, consolidated, combined, unitary or similar group or as a result of
transferor or successor liability, including, without limitation, by reason of
Regulation section 1.1502-6; and (c) any liability for the payments of any
amounts as a result of being a party to any Tax Sharing Agreement or as a result
of any express or implied obligation to indemnify any other Person with respect
to the payment of any amounts of the type described in clause (a) or (b).

“Tax Return” shall include all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns
(including Form 1099 and partnership returns filed on Form 1065) required to be
supplied to a Tax authority relating to Taxes.

10.          Closing. The closing of the Acquisition (the “Closing”) shall occur
concurrently with the Closing Date. The Closing shall occur at the offices of
Anslow & Jaclin, LLP. At the Closing, Sibling shall present for delivery to Sona
the shares of its Subsidiaries common stock in exchange for the Securities in
accordance with Section 1.3 hereof. At the Closing Date, all actions to be taken
at the Closing shall be deemed to be taken simultaneously.

 

11.

Termination Prior to Closing.

11.1       Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing:

 

(a)

By the mutual written consent of Sona and Sibling;

 

 

 

27

 


--------------------------------------------------------------------------------

 

 

(b)          By Sona, if Sibling or its Subsidiaries (i) fail to perform in any
material respect any of its agreements contained herein required to be performed
by it on or prior to the Closing Date, (ii) materially breaches any of their
representations, warranties or covenants contained herein, which failure or
breach is not cured within thirty (30) days after Sona has notified Sibling of
its intent to terminate this Agreement pursuant to this paragraph (b);

(c)          By Sibling, if Sona (i) fails to perform in any material respect
any of its agreements contained herein required to be performed by it on or
prior to the Closing Date, (ii) materially breach any of its representations,
warranties or covenants contained herein, which failure or breach is not cured
within thirty (30) days after Sibling has notified Sona of its intent to
terminate this Agreement pursuant to this paragraph (c);

(d)          By either Sona, on the one hand, or Sibling, on the other hand, if
there shall be any order, writ, injunction or decree of any court or
governmental or regulatory agency binding on Sibling or Sona, which prohibits or
materially restrains any of them from consummating the transactions contemplated
hereby, provided that the parties hereto shall have used their best efforts to
have any such order, writ, injunction or decree lifted and the same shall not
have been lifted within ninety (90) days after entry, by any such court or
governmental or regulatory agency; or

 

(e)

if the Closing has not occurred by December 31, 2006.

11.2       Termination of Obligations. Termination of this Agreement pursuant to
Section 11.1 shall terminate all obligations of the parties hereunder, except
for the obligations under Sections 5.1, 12.3 and 12.11; provided, however, that
termination pursuant to paragraphs (b) or (c) of Section 11.1 shall not relieve
the defaulting or breaching party or parties from any liability to the other
parties hereto.

 

12.

Miscellaneous.

12.1       Notices. Any notice, request or other communication hereunder shall
be given in writing and shall be served either personally by overnight delivery
or delivered by mail, certified return receipt and addressed to the following
addresses:

 

If to Sibling:

Sibling Entertainment Group, Inc.

 

 

511 West 25th Street, Suite 503

 

 

New York, New York 10001

 

 

Attention: Mitchell Maxwell, President and CEO

 

 

With a copy to:

Anslow & Jaclin, LLP

 

 

195 Route 9 South, Suite 204

 

 

Manalapan, NJ 07726

 

 

Fax: (732) 577-1188

 

 

Attention: Richard I. Anslow, Esq.

 

 

 

 

28

 


--------------------------------------------------------------------------------

 

 

 

If to Sona:

Sona Development Corp.

 

 

2610-1066 West Hastings Street

 

 

Vancouver, BC, Canada V6E 3X2

 

Attention: Nora Cocarro, CEO

 

 

 

With a copy to:

Orsa & Company

 

 

600 Westwood Terrace

 

 

Austin, Texas 78746

 

 

Fax: (801) 582-9629

 

 

Attention: Ruairidh Campbell, Esq.

 

Notices shall be deemed received at the earlier of actual receipt or three (3)
business days following mailing. Counsel for a party (or any authorized
representative) shall have authority to accept delivery of any notice on behalf
of such party.

12.2       Entire Agreement. This Agreement, including the Schedules and
Exhibits attached hereto and other documents referred to herein, contains the
entire understanding of the parties hereto with respect to the subject matter
hereof. This Agreement supersedes all prior agreements and undertakings between
the parties with respect to such subject matter.

12.3       Expenses. Each party shall bear and pay all of the legal, accounting
and other expenses incurred by it in connection with the transactions
contemplated by this Agreement.

12.4       Time. Time is of the essence in the performance of the parties’
respective obligations herein contained.

12.5       Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.6       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and heirs; provided, however, that neither party shall directly or
indirectly transfer or assign any of its rights hereunder in whole or in part
without the written consent of the others, which may be withheld in its sole
discretion, and any such transfer or assignment without said consent shall be
void.

12.7       No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and benefit of the parties hereto, their successors,
assigns and heirs, and no other Person shall have any right or action under this
Agreement.

12.8       Counterparts. This Agreement may be executed in one or more
counterparts, with the same effect as if all parties had signed the same
document. Each such counterpart shall be an original, but all such counterparts
together shall constitute a single agreement.

 

 

29

 


--------------------------------------------------------------------------------

 

 

12.9       Recitals, Schedules and Exhibits. The Recitals, Schedules and
Exhibits to this Agreement are incorporated herein and, by this reference, made
a part hereof as if fully set forth herein.

12.10     Section Headings and Gender. The Section headings used herein are
inserted for reference purposes only and shall not in any way affect the meaning
or interpretation of this Agreement. All personal pronouns used in this
Agreement shall include the other genders, whether used in the masculine,
feminine or neuter gender, and the singular shall include the plural, and vice
versa, whenever and as often as may be appropriate.

12.11     Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York. This Agreement
and the transactions contemplated hereby shall be subject to the exclusive
jurisdiction of the courts of New York County, New York. The parties to this
Agreement agree that any breach of any term or condition of this Agreement or
the transactions contemplated hereby shall be deemed to be a breach occurring in
the State of New York by virtue of a failure to perform an act required to be
performed in the State of New York. The parties to this Agreement irrevocably
and expressly agree to submit to the jurisdiction of the courts of the State of
New York for the purpose of resolving any disputes among the parties relating to
this Agreement or the transactions contemplated hereby. The parties irrevocably
waive, to the fullest extent permitted by law, any objection which they may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
hereby, or any judgment entered by any court in prospect hereof brought in New
York County, New York, and further irrevocably waive any claim that any suit,
action or proceeding brought in New York County, New York has been brought in an
inconvenient forum. With respect to any action before the above courts, the
parties hereto agree to service of process by certified or registered United
States mail, postage prepaid, addressed to the party in question.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
binding and effective as of the day and year first above written.

 


SIBLING ENTERTAINMENT GROUP, INC.:

[img1.gif]

By:                                                  
                           

Mitchell Maxwell, President and Chief Executive Officer

 

SONA DEVELOPMENT CORP.:

 

By:   /s/ Nora Coccaro                                             

Nora Coccaro, Chief Executive Officer

 



 

30

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

SUBSIDIARIES OF SIBLING

 

Subsidiary

State of Incorporation

Date of Formation

 

 

 

Sibling Music Corp.

Delaware

June 9, 2006

 

 

 

Sibling Pictures, Inc.

Delaware

May 18, 2004

 

 

 

Reel Love on Film LLC

New York

October 8, 2002

(subsidiary of Sibling Pictures, Inc.)

 

 

 

 

 

Reel Productions, Inc.

New York

October 8, 2002

(subsidiary of Sibling Pictures, Inc.)

 

 

 

 

 

Sibling Theatricals, Inc.

Delaware

June 9, 2006

 

 

 

HATS! Holding, Inc.

Delaware

June 9, 2006

(subsidiary of Sibling Theatricals, Inc.)

 

 

 

 

 

Sibling Properties, Inc.

Delaware

June 9, 2006

 

 

31

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

ISSUANCE OF SONA SHARES AND WARRANTS TO SIBLING

 

SIBLING ENTERTAINMENT GROUP, INC

 

Outstanding

Reserved

Open & Planned Offerings

Fully Diluted

Current Shares Outstanding

27,917,472

50,000

 

27,967,472

RHS Debenture on Conversion @$0.50/share

 

 

1,300,000

1,300,000

Shares Available for Sale - Series F (Planned Offering)

 

 

4,000,000

4,000,000

Total Shares

27,917,472

50,000

5,300,000

33,267,472

$0.275/ share Warrants (5 Year) Sibling Officers & Consultants

1,150,000

 

 

1,150,000

Moneta Capital (On closing)

 

 

5,000,000

5,000,000

$0.50/ share Warrants (3 Year) (A)

877,500

 

 

877,500

$0.50/ share Warrants (3 Year) (C)

65,000

 

 

65,000

$0.50/ share Warrants (3 Year) (S)

50,000

 

 

50,000

$0.55/ share Warrants (5 Year) (D)

998,736

 

 

998,736

$0.55/ share Warrants (5 Year) (E)

600,000

 

 

600,000

RHS Debenture @ $0.55/share

 

 

300,000

300,000

RHS Debenture Extension @ $0.55/share

 

 

300,000

300,000

RHS on Conversion @ $0.75/share

 

 

650,000

650,000

RHS on Conversion @ $1.00/share

 

 

650,000

650,000

$0.75/ share Warrants (5 Year) (D)

998,736

 

 

998,736

$0.75/ share Warrants (5 Year) (E)

600,000

 

 

600,000

$0.75/ share Warrants (5 Year) (F)

 

 

2,000,000

2,000,000

$1.00/ share Warrants (5 Year) (F)

 

 

2,000,000

2,000,000

Total Warrants

5,339,972

0

10,900,000

16,239,972

 

 

 

 

 

Total Fully Diluted

33,257,444

50,000

16,200,000

49,507,444

 

Prior to closing the Acquisition, Sibling shall complete its Series F offering
which shall increase the total amount of shares of common stock outstanding in
Sibling at closing resulting in the issuance of additional Sona shares of common
stock to Sibling at closing.

 

32

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

SONA’S ARTICLES OF INCORPORATION

 

 

33

 


--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

SONA’S BYLAWS

 

 

34

 


--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

OFFICERS AND DIRECTORS

 

SIBLING ENTERTAINMENT GROUP HOLDINGS, INC. (Sona Development Corp.)

 

Officers:

CEO: Mitchell Maxwell

 

 

CFO and Chief Accounting Officer: James Cardwell

 

President: Mitchell Maxwell

 

 

Treasury: James Cardwell

 

 

Secretary: Victoria Maxwell

 

 

Directors:

Mitchell Maxwell, Chairman

 

 

Victoria Maxwell

 

 

James Cardwell

 

 

Richard Bernstein

 

 

[Director to be Appointed by Sona]

 

SIBLING ENTERTAINMENT GROUP, INC.

 

Officers:

CEO & President: Mitchell Maxwell

Vice President: Victoria Maxwell

Treasurer: James Cardwell

Secretary: Victoria Maxwell

 

Directors:

Mitchell Maxwell, Chairman

 

Victoria Maxwell

 

 

James Cardwell

 

 

Richard Bernstein

 

 

SIBLING THEATRICALS, INC.

 

Officers:

President, Mitchell Maxwell

 

 

Vice President, Victoria Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, Victoria Maxwell

 

 

HATS HOLDINGS, INC.

 

Officers:

President, Victoria Maxwell

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, James Cardwell

 

 

 

 

 

35

 


--------------------------------------------------------------------------------

 

 

SIBLING PROPERTIES, INC.

 

Officers:

President, James Cardwell

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, Victoria Maxwell

 

 

SIBLING MUSIC CORP.

 

Officers:

President, Richard Bernstein

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, Victoria Maxwell

 

 

SIBLING PICTURES, INC.

 

Officers:

President, Victoria Maxwell

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, James Cardwell

 

 

REEL LOVE ON FILM LLC

 

Officers:

President, Victoria Maxwell

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, James Cardwell

 

 

REEL PRODUCTIONS, INC.

 

Officers:

President, Victoria Maxwell

 

 

Vice President, Mitchell Maxwell

 

Treasurer, James Cardwell

 

 

Secretary, James Cardwell

 

 

 

36

 


--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

FORM OF OPINION OF SIBLING’S COUNSEL

 

 

37

 


--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

RHS DEBENTURE

 

38

 


--------------------------------------------------------------------------------

 

 



SCHEDULE 2.1(B)

 

SONA’S DIRECT OR INDIRECT INTEREST

 

39

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.5

 

SONA’S STOCKHOLDERS

 

40

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.10

 

SONA’S FINANCIAL STATEMENTS

 

 

41

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.11

 

SONA’S LIABILITIES

 

 

42

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.12

 

SONA’S CHANGES/INDEBTEDNESS

 

 

43

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.21

 

SONA’S INTERESTED PARTY TRANSACTIONS

 

 

44

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.29

 

SONA’S OBLIGATIONS TO OR BY STOCKHOLDERS

 

 

45

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 2.30(c)

 

SONA’S RECENT FILINGS ON FORM 8-K

 

 

 

46

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.5(c)

 

SIBLING’S RECENT FILINGS ON FORM8-K

 

47

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.6(i)

 

SIBLING’S FINANCIAL STATEMENTS

 

48

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.6(ii)

 

SIBLING’S SUBSIDIARIES’ FINANCIAL STATEMENTS

 

49

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.10

 

SIBLING’S LIABILITIES

 

50

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.11

 

SIBLING’S CHANGES

 

51

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.13

 

SIBLING EMPLOYEE BENEFIT PLANS

 

52

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.14

 

SIBLING’S LITIGATION

 

53

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.15

 

INTERESTED PARTY TRANSACTIONS

 

54

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.17

 

SIBLING’S OBLIGATIONS TO OR BY STOCKHOLDERS

 

55

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.18(i)

 

SIBLING’S SCHEDULE OF ASSETS AND CONTRACTS

 

56

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.18(ii)

 

SCHEDULE OF SIBLING BANK ACCOUNTS

 

SIBLING ENTERTAINMENT GROUP, INC. ACCOUNTS

 

HSBC

80 Eighth Avenue

NY, NY 10011

 

Acct# 609-73982-4 (main operating acct)

Acct# 609-63174-8 (investor business acct)

Acct# 031-73253-4 (secondary acct)

 

57

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.19(a)

 

AGREEMENT WITH MITCHELL MAXWELL

 

 

58

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.19(b)

 

AGREEMENT WITH VICTORIA MAXWELL

 

59

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 3.19(c)

 

AGREEMENT WITH JAMES CARDWELL

 

60

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 4.2(e)

 

LOI AGREEMENT WITH RICHARD BERNSTEIN

 

 

61

 


--------------------------------------------------------------------------------

 

 

SCHEDULE 4.2(f)

 

EXTENSION LOI AGREEMENT WITH RICHARD BERNSTEIN

 

 

 

62

 

 

 